Citation Nr: 0515581	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-27 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased initial evaluation for a right 
thigh laceration with residual scar, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1955 to 
September 1957 in the United States Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
of entitlement to service connection for a right thigh 
laceration with residual scar, and assigned a 10 percent 
evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

?	This claim is remanded to the Appeals Management Center 
(AMC) for further adjudication of the veteran's claim 
for a right knee disability.

?	This claim is remanded to comply with the Veterans 
Claims Assistance Act (VCAA), with regard to the 
veteran's new claim for service connection for a right 
knee disability.


The veteran is service-connected for a right thigh laceration 
with residual scar, which did not include the right knee.  In 
his notice of disagreement in June 2003 the veteran stated 
that range of motion testing of his knee caused severe 
cramping to the right thigh beneath the scar area and behind 
the right knee.  This statement raises the question of 
whether additional service connection involving the right 
knee joint is appropriate.  As it is not clear whether the 
veteran has functional disability as a result of his scars or 
he has a separate disability of the knee, his contentions 
raise a claim that is an inextricably intertwined with the 
claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); 
Henderson v. West, 12 Vet. App. 11, (1998).  
For this reason, the claim regarding an service connection 
for a knee disability must be adjudicated before the claim 
for an increased rating is reviewed on appeal.

Accordingly, this case is REMANDED for the following action:

1.  The AMC must ensure that all provisions of VCAA are 
properly applied in the development of the right knee 
disability claim.  Specifically, the AMC must inform 
the veteran of the following:

a.  The AMC must inform the veteran of the 
information and evidence not of record that is 
necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).

b.  The AMC must inform the veteran of the 
information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

c.  The AMC must inform the claimant of the 
information and evidence the veteran is expected to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

d.  The AMC must request that the veteran provide 
any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).

2.  The RO must adjudicate the claim for service 
connection for a knee disability, and, the veteran must 
be informed of the procedure for appealing that 
decision.  He should then be afforded the opportunity to 
complete that procedure if he is not satisfied with the 
adjudication of the claim before this claim is returned 
to the Board.

3.  The RO must re-adjudicate the claim for an increased 
rating for right thigh laceration with residual scar, 
taking into account the resul;ts of the adjudication of 
the claim for service connection for a knee disability.  
When all of the foregoing actions have been completed, 
and if the appeal is otherwise in order, return the case 
to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



